                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION


DRY BULK SINGAPORE PTE. LTD.         )
                                     )
               Plaintiff,            )
                                     )              Case No.: 2:19-cv-444
v.                                   )
                                     )              Electronically Filed
M/V ETERNITY SW (IMO 9425851)        )
her engines freights, apparel        )
appurtenances, tackle, etc., in rem, )
                                     )
               Defendant             )
                                     )
DONG LIEN MARITIME S.A. PANAMA )
                                     )
               Claimant


  PLAINTIFF’S MOTION FOR CLARIFICATION, RECONSIDERATION AND TO REDUCE
  THE AMOUNT OF COUNTER SECURITY AND REQUEST FOR EXPEDITED HEARING
                    PURSUANT TO ADMIRALTY RULE E(4)(f)

       COMES NOW, Plaintiff Dry Bulk Singapore Pte, Ltd. (“Dry Bulk”), by counsel, and

moves this honorable court to a) reconsider the requirement for Dry Bulk to pay charter hire in

the amount of $513,720.00 directly to Dong Lien Maritime S.A. Panama (“Dong Lien”) before

Dong Lien is required to post its bond in the amount of $2,000,000 for the release of the M/V

ETERNITY SW from its current arrest pursuant to Supplemental Rule C; b) re-consider the

actual maximum amount of the lien Claimant, Dong Lien, is entitled to assert in this matter by

way of counter-claim or otherwise in the amount of $316,631.34; and, c) adjourn the Friday,

August 30th 12 o’clock Court imposed deadline for Dry Bulk to post counter-security in order to

maintain the arrest of the Vessel for security purposes. (See Order (Doc No. 17) dated August 29,

2019) for reasons more fully outlined in Dry Bulk’s accompanying Memorandum.
Dated: August 29, 2019                              Respectfully submitted,

                                                            /s/
                                                    Patrick M. Brogan (Va Bar No.25568)
                                                    Daniel T. Stillman (VSB No 88774)
                                                    Davey & Brogan P.C.
                                                    101 Granby Street, Suite 101
                                                    Norfolk, VA 23510
                                                    (T) (757) 622-0100
                                                    (F): (757) 622-4924
                                                    Email: pbrogan@dbmlawfirm.com
                                                            dstillman@dbmlawfirm.com

And

Chalos & Co, P.C.
Michael G. Chalos, Esq.
George M. Chalos, Esq.
Briton P. Sparkman, Esq.
55 Hamilton Ave.
Oyster Bay, NY 11771
Email: michael.chalos@chaloslaw.com
        gmc@chaloslaw.com
        bsparkman@chaloslaw.com
Tel: (516) 714-4300
Fax (516) 750-9051
Pro Hac Vice Forthcoming


                                CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing Memorandum in Support of Plaintiff’s Motion

in reconsider and reduce counter security through cm/ECF to all counsel of record in accordance

with the Federal Rules of Civil Procedure on this 29th day of August:

                                                    ____/s/__________________
                                                    Patrick M. Brogan (Va Bar 25568)
                                                    Davey & Brogan P.C.
                                                    101 Granby Street, Suite 101
                                                    Norfolk, VA 23510
                                                    (T) (757) 622-0100; (F): (757) 622-4924
                                                    Email: pbrogan@dbmlawfirm.com
                                                    Attorneys for Plaintiff
